Title: From David Cobb to Charles Stewart, 25 August 1782
From: Cobb, David
To: Stewart, Charles


                  
                     Dear sir
                     Head Quarters Augt 25th 1782
                  
                  Agreeable to your request, I have it now in my power to inform you, that all your future supplies may come by the way of Kings Ferry, as the Army, in the course of this Week will take a position in that neighbourhood.  I am sir Your Most Obedt Servant
                  
                     David Cobb Lt Colo.
                     Aid de Camp
                  
               